Order issued May 1, 2013




                                      S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-12-00985-CR
                      ________________________________________

                           TRACY LYNN SIMS, JR., Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee


                                       ORDER

                           Before Justices Lang, Myers, and Evans

       Based on the Court’s opinion of this date, we GRANT the January 25, 2012 motion of

Kathleen A. Walsh for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Kathleen A. Walsh as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Tracy Lynn Sims, Jr., TDCJ No. 1798759, Bradshaw State Jail, P.O. Box 9000, Henderson,

Texas, 75653.



                                                    /David W. Evans/
                                                   DAVID W. EVANS
                                                   JUSTICE